The offense is wife desertion; the punishment, confinement in the penitentiary for 18 months.
It was alleged in the indictment that the offense was committed on or about December 21, 1933. The indictment was returned into court and filed on June 6, 1933, which was more than six months before the offense was averred to have been committed. The sixth requisite of an indictment under the provisions of article 396, C. C. P., is that "the time mentioned must be some date anterior to the presentment of the indictment, and not so remote that the prosecution of the offense is barred by limitation." The defect is fatal. Eshon v. State, 48 S.W.2d 631, and authorities cited.
The judgment is reversed and the prosecution ordered dismissed.
Reversed and Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                ON STATE'S MOTION FOR REHEARING.